Citation Nr: 1513663	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-21 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back condition, and if so, whether service connection is warranted.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a right leg condition, to include as secondary to a back condition, and if so, whether service connection is warranted.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a left elbow condition, and if so, whether service connection is warranted.  

4. Entitlement to service connection for a right elbow condition.

5. Entitlement to service connection for a right knee condition.

6. Entitlement to service connection for a left knee condition.  

REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2012 substantive appeal (VA Form 9), the Veteran requested a Videoconference hearing before a member of the Board.  A March 2014 report of general information shows that the Veteran indicated that he would attend an April 2014 Videoconference hearing.  A subsequent March 2014 notice letter notified the Veteran that a Videoconference hearing was scheduled for April 9, 2014.  Handwritten notations of the Board member who was to chair the April 2014 hearing indicate that the hearing was postponed and needed to be rescheduled.  There is no indication that the Videoconference hearing has been rescheduled or that the request for such a hearing has been withdrawn.   

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's request, and since the RO schedules local hearings before Members of the Board, a remand of these matters to the RO is warranted and the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the RO and provide the Veteran and his agent with appropriate notification of the scheduled hearing.  

2.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



